Citation Nr: 1147396	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  10-12 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1970 to July 1981 and had service in the Army National Guard from November 1986 to December 1995.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 


FINDINGS OF FACT

1.  The Veteran's right ear hearing loss did not have onset in service and was not caused or aggravated by his active military service.  

2.  The Veteran's bilateral tinnitus did not have onset in service and was not caused or aggravated by the Veteran's active military service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).

2.  The criteria for entitlement to service connection for bilateral tinnitus have not been met.  38 U.S.C.A. §§ 101, 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010). 

Certain chronic diseases, including hearing loss, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101 , 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2011). 

A "hearing loss" disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2011).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

Active military service includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) (2010). 

It follows that service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training, or from injury incurred or aggravated while performing inactive duty for training. 38 U.S.C.A. §§ 101(24), 106, 1131. 

Active duty for training is defined, in part, as full-time duty in the Armed Forces performed by Reserves or National Guard members for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty for training is generally duty (other than full-time duty) prescribed for Reserves or performed by a member of the National Guard of any state.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d). 

Annual training is an example of "active duty for training" while weekend drills are "inactive duty". 

VA's Office of General Counsel has defined "injury" as harm resulting from an external trauma, while "disease" is defined as some type of internal infection or degenerative process.  VAOPGCPREC 04-2002 (May 14, 2002).

The Veteran is seeking entitlement to service connection for right ear hearing loss and bilateral tinnitus, which he has argued are the result of acoustic trauma during both his active military service between August 1970 and July 1981 and service in the Army National Guard from November 1986 to December 1995.

The Veterans worked as a motor tank operator during his active duty service and as a tank armor crewman during his National Guard Service.  Accordingly, noise exposure is conceded.  

The Veteran's hearing was within normal limits at separation from service in August 1981 and remained within normal limits through most of the Veteran's National Guard service until an August 1995 audiogram showed hearing loss at 2,000 Hertz in the right ear.  However, the Veteran's hearing was again within normal limits in August 1996.  

A medical record from October 1995 shows that the Veteran complained of ringing in his right ear following an automobile accident.  

In October 2007, the Veteran submitted a letter from a private audiologist, R.A., who reported that the Veteran was afforded an audiological evaluation in September 2007 which showed mild high frequency hearing loss bilaterally.  R.A. also described the Veteran's complaints of constant bilateral tinnitus that seemed to be getting worse.  She recommended further evaluation to determine if the Veteran's tinnitus and hearing loss are related to the Veteran's in-service noise exposure.  

The Veteran was afforded a VA examination in August 2008.  The Veteran complained of hearing loss and tinnitus and described a history of significant military and occupational noise exposure.  He reported the onset of a constant, high pitched bilateral tinnitus sometime in the 1990s.  

Pure tone thresholds measured in the right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz were 10, 15, 15, 15, and 45 decibels respectively.  Speech recognition scores in the right ear were 92 percent.  Thus the Veteran meets the regulatory criteria for a current hearing loss disability in his right ear.  

However, the examiner concluded that the Veteran's hearing loss and tinnitus were less likely than not caused by or a result of the Veteran's active military service.  The examiner concluded that the Veteran's hearing loss shifts began during his civilian employment at the Umatilla Army Depot and during his National Guard Service.  Unfortunately, the examiner did not clarify whether it was at least as likely as not that the Veteran was disabled from a disease or injury incurred or aggravated in line of duty during a period of active duty for training (ACDUTRA) or disabled from an injury incurred or aggravated in line of duty during a period of inactive duty for training (INACDUTRA) or whether the Veteran's hearing loss and tinnitus was most likely the result of noise exposure from the Veteran's civilian employment.   

In January 2009, the Veteran submitted a letter from P.R. of Rudd Hearing Aid Service.  While P.R. noted that the results of the Veteran's examination showed hearing loss and tinnitus, he offered no opinion regarding the etiology of these conditions other than to suggest that some of the Veteran's medications could be causing or aggravating his tinnitus.  

In July 2011, the Board referred the matter to the Veterans Health Administration (VHA) for a medical opinion.  In September 2011, a VA Audiologist, Dr. K.H., opined that the Veteran's hearing loss and tinnitus is less likely than not related to his military service.  As rational, Dr. K.H. noted that annual hearing examination performed by the Veteran's civilian employer "show no significant stable hearing threshold changes in either ear until the 1999 exams."  The Veteran separated from the Army National Guard in 1995 and an annual hearing conservation examination in 1996 still showed normal hearing sensitivity throughout the frequency range in both ears.  Dr. K.H. went on to state that "[e]xtensive longitudinal studies have indicated that hearing loss will not present itself after being removed from the noise exposure.  Once the appellant completed his military experience (active and ANG), any subsequent noise-induced changes to his hearing thresholds and associated onset of tinnitus most likely would be secondary to his occupational noise exposure."

Based on all the above evidence, the Board concludes that the Veteran's right ear hearing loss and bilateral tinnitus did not have onset in service and were not caused or aggravated by the Veteran's active military service.  The Veteran's hearing was within normal limits at separation from active service and from the Army National Guard.  The Veteran did not report any tinnitus in service.  Furthermore, both the VA examiner and the VHA expert both opined that the Veteran's hearing loss and tinnitus were unrelated to his military service, including his National Guard service.

The Board has reviewed the recent argument submitted by the Veteran's representative in November 2011.  However, while the Veteran points to an isolated incidence of elevated hearing in August 1995 as evidence that he had hearing loss at that time, the Veteran's hearing was normal at an August 1996 evaluation.  Furthermore, even if the Veteran did have a hearing loss disability in 1995, there is no evidence that any hearing loss was the result of either his active military service or his National Guard service.  The Veteran had a long history of noise exposure in his civilian employment which required him to participate in a hearing conservation program, wear hearing protection, and receive annual hearing evaluations.  In contrast, after his separation from active military service, his Army National Guard related noise exposure occurred only on a limited basis at weekend and annual training.  Dr. K.H. reviewed the entire claims folder and was aware of the August 1995 hearing examination, but ultimately concluded that the Veteran's hearing loss and tinnitus were unrelated to the Veteran's military service.  His opinion was well reasoned and explained and is consistent with the evidence of record.

The Veteran has failed to provide any medical opinion attributing his hearing loss and tinnitus to his military service.  

While the Veteran appears to sincerely believe that his right ear hearing loss and tinnitus are related to his military service, he has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has hearing loss and tinnitus due to his noise exposure in service is too complex to be addressed by a layperson.  While the Veteran is certainly competent to testify concerning his subjective symptoms of hearing loss and tinnitus, the etiology of these disabilities is not amenable to observation alone, particularly where there is both in-service and occupational noise exposure.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disability is not competent evidence and is entitled to low probative weight.

For all the above reasons, entitlement to service connection for right ear hearing loss and bilateral tinnitus is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).




The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by a letter sent to the Veteran in November 2007.  This letter informed the Veteran of what evidence was required to substantiate his claim and of VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records.  The Veteran submitted private medical records.  The appellant was afforded a VA medical examination in August 2008 and a VHA opinion in September 2011.  The VHA opinion is adequate and probative for VA purposes because the examiner relied on sufficient facts and data, provided a rationale for the opinion rendered, and there is no reason to believe that the examiner did not reliably apply reliable scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


